Title: From Thomas Jefferson to Albert Gallatin, 15 August 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: Jefferson to mr Gallatin
                            
                            Monticello Aug. 15. 06.
                        
                        Yours of the 7th. was recieved yesterday; and I have this day inclosed mr Sandford’s letter to mr Madison
                            for perusal and to be forwarded by him to you. the skill & spirit with which mr Sandford and mr Edwards conducted the
                            prosecution gives perfect satisfaction. nor am I dissatisfied with the result; I had no wish to see Smith imprisoned: he
                            has been a man of integrity & honor, led astray by distress. Ogden was too small an insect to excite any feelings.
                            palpable cause for removal of the Marshal has been furnished, for which good tho’  less evident cause existed before, and
                            we have shewn our tenderness towards judicial proceedings in delaying his removal till these were ended. we have done our
                            duty, & I have no fear the world will do us justice. all is well therefore.
                        I approve of the appointment of Thos. Fowler to command the cutter at Savanna, & wish you to direct the
                            commission accordingly. there was a recommendation of a mr Newell under favorable circumstances: but that of Fowler is
                            more weighty.—mr R.S. has had a commission given to Eli Williams as Commr. of the Western road. I am sorry he has gone
                            out of Baltimore for the appointment, & also out of the ranks of republicanism. it will furnish new matter for clamour. I
                            set out to my possessions in Bedford in a day or two & shall be absent  10. days. this may explain delays in
                            answering your communications should any occur. the effects of drought are beyond any thing known here since 1755. there
                            will not be 10,000. hhds of tobo. made in the state. if it should rain plentifully within a week the corn in rich lands
                            may form nubbings. all the old field corn is past recovery, & will not yield a single ear. this constitutes the bulk of
                            our crop. there will be no fodder. the potatoes are generally dead. emigration will be great this fall from necessity.
                            Affectionate salutations.
                    